Citation Nr: 0819597	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for status post right 
forearm laceration with residual right ulnar neuropathy 
(claimed as right hand severely impaired by wrist injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for status post right forearm 
laceration with residual right ulnar neuropathy (claimed as 
right hand severely impaired by wrist injury).  

On June 2, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 


FINDING OF FACT

The laceration of the right forearm in service was a result 
of the veteran's willful misconduct.


CONCLUSION OF LAW

The service connection claim for status post right forearm 
laceration with residual right ulnar neuropathy is barred by 
law.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(m), 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004 and February 2005.  The RO 
provided the appellant with notice of the criteria for 
assigning disability ratings and effective dates in March 
2006, subsequent to the initial adjudication in March 2006.  
While the March 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2006 statement of 
the case, following the provision of notice.  No fundamental 
unfairness to the veteran is shown as a result of this 
untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  A VA examination was provided 
addressing the in-service injury and present impairment in 
the right forearm.  An opinion on the etiology of the 
disability was not provided.  As the record shows the in-
service injury to the right forearm was due to the veteran's 
willful misconduct, however, VA's duty to assist doctrine 
does not require that the veteran be afforded medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for status post right 
forearm laceration with residual right ulnar neuropathy 
(claimed as right hand severely impaired by wrist injury).  
He contends that a glass door in the mess hall swung back 
and, when he caught it, it broke and a piece of glass went 
into his right hand.  He noted that since then he has not 
been able to grip much, as the use of his fingers is severely 
limited.  He also indicated that he was not intoxicated at 
the time and that the accident did not involve misconduct.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Direct service connection may be granted, however, only when 
a disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301 (a). See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences. 
38 C.F.R. § 3.1(n)(1).  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury. 38 C.F.R. § 
3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(c)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The service medical records show the veteran lacerated his 
right forearm in April 1946 by thrusting his fist through a 
window of a head.  The wound resulted in considerable 
arterial bleeding.  On physical examination, the veteran was 
noted to be intoxicated; there was an alcoholic odor to his 
breath.  There was a laceration on the verto-medial aspect of 
the right forearm exposing and severing halfway through the 
muscle volley.  There were many muscular bleeders.  A 
separate report notes that at the time of his transfer he was 
reported by his companion to have lost a considerable amount 
of blood but that he had been drinking and evaluation of his 
condition was otherwise difficult.  The U.S. Navy hospital 
personnel determined that the wound to the right forearm was 
a result of the veteran's own misconduct, noting that he was 
intoxicated at the time.

Although the veteran has maintained that he was not 
intoxicated at the time of his accidental injury, the service 
medical records are in direct contradiction to his 
assertions.  The service medical records show the veteran's 
intoxication was the proximate cause of his thrusting his 
fist through a window, which caused his injuries.   With no 
evidence to support the veteran's assertions, his claim must 
fail.  38 C.F.R. § 3.301(c)(2).

The preponderance of the evidence is against the service 
connection claim for status post right forearm laceration 
with residual right ulnar neuropathy (claimed as right hand 
severely impaired by wrist injury); there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for status post right 
forearm laceration with residual right ulnar neuropathy 
(claimed as right hand severely impaired by wrist injury) is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


